Citation Nr: 0814648	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-14 053	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to secondary service connection for 
hypertension.

2.  Entitlement to an increased rating for residuals of a 
laminectomy and discectomy at L4-5, currently evaluated as 
40% disabling.

3.  Entitlement to an initial rating in excess of 10% for 
right lower extremity radiculopathy.

4.  Entitlement to an initial rating in excess of 10% for 
left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1982 to January 
1988.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2006 rating action that 
denied secondary service connection for hypertension and an 
acquired psychiatric disorder, and also denied a rating in 
excess of 40% for residuals of a laminectomy and discectomy 
at L4-5.  

By rating action of April 2007, the RO granted service 
connection for an acquired psychiatric disorder; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.

This appeal also arises from the April 2007 rating action 
that granted service connection for radiculopathy of each 
lower extremity and assigned initial 10% ratings for each 
from January 2006; the veteran appeals the 10% ratings as 
inadequate.  Because the claims for higher initial ratings 
involve requests for higher ratings following the initial 
grants of service connection, the Board has characterized 
them in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

In September 2007, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.  At the 
hearing, the veteran raised the issues of service connection 
for bilateral ankle and left knee disabilities as secondary 
to the service-connected residuals of a laminectomy and 
discectomy at L4-5.  Those issues have not been adjudicated 
by the RO and are not properly before the Board for appellate 
consideration at this time, and are thus referred to the RO 
for appropriate action.

The Board's decision on the issues of a rating in excess of 
40% for residuals of a laminectomy and discectomy at L4-5, 
and initial ratings in excess of 10% each for radiculopathy 
of each lower extremity is set forth below.  The issue of 
secondary service connection for hypertension is addressed in 
the REMAND section of this decision following the ORDER, and 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for a rating in excess of 40% for 
residuals of a laminectomy and discectomy at    L4-5, and 
initial ratings in excess of 10% each for radiculopathy of 
each lower extremity has been accomplished.

2.  The veteran's residuals of a laminectomy and discectomy 
at L4-5 are manifested by complaints of low back pain, with 
objective findings including tenderness, spasm, forward 
flexion to 25 degrees, extension to 20 degrees, and no 
ankylosis on recent examination.  

3.  The veteran's right lower extremity radiculitis is 
manifested by complaints of low back pain radiating into the 
right leg, with paresthesias and lower extremity functional 
impairment that are productive of moderate, incomplete 
sciatic nerve paralysis.

4.  The veteran's left lower extremity radiculitis is 
manifested by complaints of low back pain radiating into the 
left leg, with paresthesias and lower extremity functional 
impairment that are productive of moderate, incomplete 
sciatic nerve paralysis.

  
CONCLUSIONS OF LAW

1.  The criteria for a 50% rating for residuals of a 
laminectomy and discectomy at L4-5 are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for an initial 20% rating for right lower 
extremity radiculitis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for an initial 20% rating for left lower 
extremity radiculitis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher ratings on appeal has been 
accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores. 

In this case, a pre-rating April 2006 RO letter informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and to advise the RO 
as to whether there was medical evidence (such as statements 
from doctors and examinations containing clinical findings) 
showing treatment for his disabilities, and lay evidence 
(such as statements from people who witnessed his symptoms 
and how they affected him) demonstrating a worsening of 
disability.  That letter also provided notice of what was 
needed to establish entitlement to a higher rating (evidence 
showing that a disability had worsened), and informed the 
veteran and his representative that, if an increase in 
disability was found, a disability rating would be determined 
by applying relevant DCs which provided for a range in 
severity from 0% to 100%, based on the nature and symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  The letter also provided examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing an increase in 
disability. 
  
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claims for higher ratings, and 
has been provided ample opportunity to submit such 
information and evidence.  

The April 2006 RO letter also notified the veteran and his 
representative that the VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  That letter further specified what records the 
VA had received; what records the VA was responsible for 
obtaining, to include Federal records; and the type of 
records that the VA would make reasonable efforts to get, and 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  The Board thus 
finds that the 2006 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and  (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, documents 
meeting the VCAA's notice requirements were furnished to the 
veteran prior to the initial September 2006 and April 2007 
rating actions on appeal.    

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the April 2007 
Statement of the Case (SOC), and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of April 2006.  

Additionally, the Board finds that all necessary development 
on the claims for higher ratings currently under 
consideration has been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claims, to include obtaining available post-
service VA medical records through 2006.  In November 2006, 
the veteran was afforded a comprehensive VA examination in 
connection with his claims; this report is of record and has 
been considered in adjudicating these claims.  A transcript 
of the veteran's September 2007 Board hearing testimony has 
been associated with the claims folder.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.        

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims 
for higher ratings on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

A.  A Rating in Excess of 40% for Residuals of a 
Laminectomy and Discectomy at L4-5

Under the criteria of 38 C.F.R. § 4.71a, DC 5243, set forth 
in a General Rating Formula for Diseases and Injuries of the 
Spine, intervertebral disc syndrome (IVDS) warrants a 40% 
rating where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50% rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to           30 degrees each are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

IVDS may also be rated on the basis of the total duration of 
incapacitating episodes over a previous 12 month period.  A 
40% rating is warranted for incapacitating episodes of IVDS 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 6 weeks during the past 12 months.  Alternatively, IVDS 
may be rated by combining under 38 C.F.R. § 4.25 (2007) 
separate ratings for its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  For purposes 
of rating under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
treatment and bed rest prescribed by a physician.  

On January 2006 VA outpatient evaluation, the veteran 
complained of chronic low back pain, which medical opinion 
felt was due to nerve root compression by scar tissue from 
back surgery.  The back pain was present most of the time at 
a level up to 9 out of 10 in intensity.  It was painful to 
sit, and the pain interfered with his sleep at night and was 
exacerbated by motion.  The veteran reported no problems with 
bowel or bladder incontinence.  On current examination, the 
back was tender to palpation in the mid- and low back.  
Neurological examination was intact to light touch.  August 
2005 magnetic resonance imaging (MRI) showed degenerative 
changes in lower 3 discs that had progressed slightly, with 
worsening involvement of exit foramina, compared to an 
earlier study.  The diagnosis was low back pain with lumbar 
radiculopathy, status post surgery in 1986 for L4-5 disc 
herniation.  

On March 2006 VA outpatient neurological evaluation, the 
veteran complained of back pain radiating down the posterior 
legs, which gave way after walking a half mile.  He also 
complained of difficulty with physical activity and exercises 
due to pain.  He denied focal weakness or bowel or bladder 
incontinence.  Current examination showed intact and 
symmetrical coordination and sensation.  There was mid-lumbar 
back pain on flexion and extension.  Gait was narrow-based, 
with normal stride and arm swing, but the veteran moved 
slowly and deliberately.  The assessment included mid-low 
back pain, primarily in the L-5 distribution, with no 
significant compromise of neurologic function.  MRI 
demonstrated extensive loss of L3-4 and L4-5 discs with loss 
of smooth vertebral lines, which was consistent with lumbar 
arthritis.

On November 2006 VA examination, the veteran complained of 
chronic low back pain of 7 or 8 out of 10 intensity, which 
became 10 out of 10 with flare-ups, which occurred 2 or 3 
times per day up to 4 days per week.  Pain in the buttocks 
intermittently during the day radiated down to the toes, 
depending on his activity. The veteran had not lost any time 
off work due to his back, but he stretched in his chair and 
changed position, and lied down on weekends to recuperate.  
He complained of difficulty negotiating stairs due to back 
pain and leg weakness.  Low back pain flared up after sitting 
for 5 minutes, and he was able to walk for 10 to 15 minutes.  
He reported leg numbness with squatting, and difficulty 
bending over or lifting. 

On current examination, the veteran arose from a chair 
stiffly and walked with a slight limp.  There was flattening 
of the lordosis, tenderness with palpation of the lumbar 
spine at the L-3 region, and some spasm of the lumbar 
paraspinal muscles.  There was pain with palpation of the 
right sciatic notch.  Deep tendon reflexes were 2+ except in 
the right ankle, where they were absent.  Sensation was 
intact, except for reduction in the right lateral calf and 
foot in the S-1 dermatome.  Strength was 5/5, except for some 
reduction with great toe plantar flexion.  The veteran could 
walk on his toes and heels, but also braced himself by 
hanging onto a wall.  Straight leg raising was negative 
bilaterally, but caused back pain at 40 degrees.  Forward 
flexion was to a maximum of 25 degrees, with pain.  Extension 
was to a maximum of 20 degrees, with pain.  Lateral flexion 
was to 25 degrees on the left and 15 degrees on the right, 
each with pain.  Rotation was to 15 degrees bilaterally, with 
pain.  The diagnoses were status post L4-5 hemilaminectomy, 
chronic lumbosacral strain, degenerative disc disease of the 
lumbosacral spine from L-3 through S-1, and S-1 
radiculopathy.  The examiner noted that painful motion, 
weakness, and reduced range of motion were supported by the 
objective evidence and could significantly limit the 
veteran's functional ability during flare-ups or when the 
joint was used repeatedly over a period of time, with an 
additional loss of range of motion of 5 to 10 degrees of all 
spheres of the lumbosacral spine.           

At the September 2007 Board hearing, the veteran testified 
that medical authorities had discontinued physical therapy 
for his back because it would not help him.  He stated that 
he suffered from back spasms 10 to 15 times per day while at 
work, and that stabbing back pain interfered with his sleep.

In this case, the evidence provides no basis for a schedular 
50%, 60% or 100% rating under DC 5243 for residuals of a 
laminectomy and discectomy at L4-5, as there has been no 
evidence of the symptoms required for such ratings, i.e., 
unfavorable ankylosis of the entire thoracolumbar spine, 
incapacitating episodes of IVDS having a total duration of at 
least 6 weeks during a 12-month period, or unfavorable 
ankylosis of the entire spine, respectively.  The veteran 
demonstrated low back forward flexion to 25 degrees on the 
most recent VA examination, and the record contains no 
findings of any spinal ankylosis or periods of incapacitation 
prescribed by a physician during any 12-month period.  

However, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the DCs predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the most recent VA examination noted that 
painful motion, weakness, and reduced range of back motion 
were supported by the objective evidence and could 
significantly limit the veteran's functional ability during 
flare-ups or when the joint was used repeatedly over a period 
of time, with an additional loss of range of motion of 5 to 
10 degrees of all spheres of the lumbosacral spine.  The 
Board finds that those DeLuca factors support the grant of an 
additional 10% rating, for a total of 50% under DC 5243 for 
residuals of a laminectomy and discectomy at L4-5. 

Additionally, the Board finds that there is no showing that 
the veteran's residuals of a laminectomy and discectomy at 
L4-5 have reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extraschedular basis pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and clinical 
findings as documented in the medical reports do not 
objectively show that his low back disability markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned rating throughout this period), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  The most recent VA examination noted that the 
veteran had not lost any time off work due to his back. The 
Board thus finds that a schedular rating is adequate in this 
case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown,     9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, inasmuch as the factual findings 
do not show distinct time periods where the veteran's low 
back disability exhibited symptoms that would warrant 
different ratings, but that the evidence supports a 50%, and 
not more than 50%, rating for residuals of a laminectomy and 
discectomy at L4-5.  

B.	Initial Ratings in Excess of 10% for Radiculitis of 
Each Lower Extremity

Under the criteria of 38 C.F.R. § 4.124a, DC 8520, mild 
incomplete sciatic nerve paralysis warrants a 10% rating.  
20%, 40%, and 60% ratings require moderate, moderately 
severe, and severe (with marked muscular atrophy) incomplete 
paralysis, respectively.  An 80% rating requires complete 
paralysis of the sciatic nerve, with dangling of a foot and 
foot drop, no active movement of the muscles below the knee 
is possible, and knee flexion is weakened or (very rarely) 
lost.  

Considering the evidence of record in light of the criteria 
of DC 8520, the Board finds that the record supports initial 
20%, but not more than 20%, ratings for radiculitis of each 
lower extremity since the initial grants of service 
connection in January 2006, as the medical evidence shows 
moderate, but not more than moderate, incomplete sciatic 
neuropathy.  

On January 2006 VA outpatient evaluation, the veteran 
complained of chronic low back pain that radiated down both 
legs to the feet, and was present most of the time at a level 
up to 9 out of 10 in intensity.  It was painful to sit, and 
the pain interfered with his sleep at night and was 
exacerbated by motion.  He also complained of numbness, 
tingling, and burning in the feet up to the calves.  
Neurological examination was intact to light touch, and 
strength was 5/5 in the lower extremities.  The patellar and 
ankle reflexes were 2+ bilaterally.  The diagnosis was low 
back pain with lumbar radiculopathy, status post surgery in 
1986 for L4-5 disc herniation.  

On March 2006 VA outpatient neurological evaluation, the 
veteran complained of back pain radiating down the posterior 
legs, which gave way after walking a half mile.  He also 
complained of difficulty with physical activity and exercises 
due to pain, and numbness radiating down the outside of the 
thigh to the leg and anterior foot.  Current motor 
examination showed 5 strength in the hamstrings, quadriceps, 
plantar flexion, dorsiflexion bilaterally, and in the right 
extensor hallucis longus, with 4+ strength in the left 
extensor hallucis longus.  Coordination and sensation were 
intact and symmetrical.  Patellar and Achilles reflexes were 
2 bilaterally.  The plantar reflex was flexor on the right 
and absent on the left.  There was mid-lumbar back pain on 
flexion and extension without radiation to the lower 
extremities.  Gait was narrow-based, with normal stride and 
arm swing, but the veteran moved slowly and deliberately.  
The assessment was mid-low back pain and intermittent 
mechanically-induced radiation to the lower extremities, 
primarily in the                 L-5 distribution, with no 
significant compromise of neurologic function.          

On November 2006 VA examination, the veteran complained of 
pain in the buttocks intermittently during the day that 
radiated down to the toes, depending on his activity.  The 
pain, numbness, and tingling went down to the outside of the 
ankles and feet.  The veteran had not lost any time off work 
due to his disabilities, but he stretched in his chair and 
changed position, and lied down on weekends to recuperate.  
He complained of difficulty negotiating stairs due to back 
pain and leg weakness, and radiation of pain down the legs 
when standing.  He reported leg numbness with squatting, and 
difficulty bending over or lifting. 

On current examination, the veteran arose from a chair 
stiffly and walked with a slight limp.  Deep tendon reflexes 
were 2+ except in the right ankle, where they were absent.  
Sensation was intact, except for reduction in the right 
lateral calf and foot in the S-1 dermatome.  Strength was 
5/5, except for some reduction with great toe plantar 
flexion.  The veteran could walk on his toes and heels, but 
also braced himself by hanging onto a wall.  Straight leg 
raising was negative bilaterally.  The diagnoses were status 
post L4-5 hemilaminectomy, chronic lumbosacral strain, 
degenerative disc disease of the lumbosacral spine from L-3 
through S-1, and S-1 radiculopathy.             

At the September 2007 Board hearing, the veteran testified 
that he suffered from bilateral lower extremity weakness, 
fatigability, and paresthesias that caused his legs and 
ankles to give-way, and him to fall down stairs.

In this case, the evidence supports initial 20% ratings under 
DC 8520 for radiculitis of each lower extremity, as the 
clinical findings show paresthesias and lower extremity 
functional impairment that are reflective of moderate, 
incomplete sciatic nerve neuropathy.  However, there has been 
no evidence of the symptoms required for a 40% rating since 
the initial grants of service connection, i.e., moderately-
severe incomplete paralysis.  In this regard, the Board notes 
that the most recent VA examination showed 2+ deep tendon 
reflexes except in the right ankle, intact sensation except 
for reduction in the right lateral calf and foot in the S-1 
dermatome, and 5/5 strength except for some reduction with 
great toe plantar flexion.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's radiculitis of either lower 
extremity has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in several medical reports do 
not objectively show that his lower extremity radiculitis 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned rating throughout this period), 
or requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  On the most recent VA examination, the examiner 
noted that the veteran had not lost any time off work due to 
his disabilities.  The Board thus finds that a schedular 
rating is adequate in this case, and concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods where 
the veteran's radiculitis of either lower extremity exhibited 
symptoms that would warrant different ratings, but that the 
evidence supports the grants of 20%, and not more than 20%, 
ratings for radiculitis of each lower extremity.  




ORDER

A 50% rating for residuals of a laminectomy and discectomy at 
L4-5 is granted, subject to the law and regulations governing 
the payment of monetary benefits.

A 20% rating for right lower extremity radiculopathy is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 20% rating for left lower extremity radiculopathy is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
for secondary service connection for hypertension remaining 
on appeal has not been accomplished.

The veteran contends that his hypertension is due to his 
service-connected residuals of a laminectomy and discectomy 
at L4-5.  He states that his severely-disabling back 
disability and its progressive worsening causes him to be 
immobile and gain weight, thus causing or aggravating his 
hypertension.  

VA medical records developed from 1998 to 2006 show findings 
of elevated blood pressure and hypertension.  January 2006 VA 
outpatient records contain diagnoses including low back 
pain/lumbar radiculopathy status post surgery in 1986 for L4-
5 disc herniation, obesity, and hypertension in part related 
to alcohol use.

The Board notes that Allen v. Brown, 7 Vet. App. 439, 448 
(1995), holds that 38 C.F.R. § 3.310(a) (2007) authorizes a 
grant of service connection not only for disability caused by 
a service-connected disability, but also for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected one.  
Such findings are needed in this case to resolve the claim 
for secondary service connection for hypertension, and the 
Board finds that this matter must thus be remanded to the RO 
to obtain a VA examination of the veteran that addresses 
these questions.
   
The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran for hypertension and his back at the Boston and West 
Roxbury, Massachusetts VA Medical Centers (VAMCs) from 2006 
to the present time should be obtained and associated with 
the claims folder.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, the issue of secondary service connection for 
hypertension is hereby REMANDED to the RO via the AMC for the 
following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for 
hypertension and his back at the Boston 
and West Roxbury, Massachusetts VAMCs 
from 2006 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  After all available records received 
have been associated with the claims 
folder, the RO should arrange for the 
veteran to undergo a VA cardiovascular 
examination by a physician to determine 
the etiology of any current hypertension.  
The entire claims folder must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.   

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The physician should review the claims 
folder and render an opinion, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed hypertension was caused or has 
been aggravated by the veteran's service-
connected residuals of a laminectomy and 
discectomy at L4-5.  If aggravation of 
any non-service-connected hypertension by 
the service-connected low back disability 
is found, the doctor should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority, 
and the provisions of 38 C.F.R. § 3.655, 
as appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


